IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 98-40665
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,
versus


SAUL ROBERTO LOPEZ,

                                               Defendant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. L-98-CR-37-1


                               July 7, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.
              *
PER CURIAM:

      Saul Roberto Lopez was convicted on his plea of guilty of

having illegally reentered the United States after having been

deported, and he appeals.       We AFFIRM.
      Lopez contends that he is entitled to reversal on grounds that

the   district     court   abused   its   discretion   by   not   holding   a

competency hearing for him sua sponte, in accordance with 18 U.S.C.

§ 4241(a).        He bases this on the bizarre reasons he gave for

returning to the United States from Mexico.



 *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     “Whether ‘reasonable cause’ exists to put the court on notice

that the defendant might be mentally incompetent is left to the

sound discretion of the district court.”       United States v. Davis,

61 F.3d 291, 304 (5th Cir. 1995).      Accordingly, this court reviews

the district court’s decision not to hold a competency hearing for

abuse of discretion.    Id.    “In determining whether there is a ‘bona

fide doubt’ as to the defendant’s competence, the court considers

three factors: (1) any history of irrational behavior, (2) the

defendant’s demeanor at trial, and (3) any prior medical opinion on

competency.”   Id.

     “[T]he standard for competence to stand trial [or to plead

guilty] is whether the defendant has sufficient present ability to

consult with his lawyer with a reasonable degree of rational

understanding and has a rational as well as factual understanding

of the proceedings against him.”       Godinez v. Moran, 509 U.S. 389,

396-97 (1993) (citation and quotation marks omitted).            Lopez

demonstrated at his rearraignment and his sentencing hearing that

he possessed the requisite ability and understanding.

     Lopez does not have a significant history of irrational

behavior. Nor do prior medical opinions concerning his competency,

one of which was formed shortly prior to Lopez’s sentencing,

support his contention.       Accordingly, the district court did not

abuse its discretion by not holding a competency hearing sua

sponte.   See Davis, 61 F.3d at 304.

     Lopez contends that he is entitled to relief on grounds that

the district court did not specifically advise him that if he

pleaded   guilty,      he     would   waive   his   privilege   against
self-incrimination.    See Fed. R. Crim. P. 11(c)(3).

     A defendant-appellant’s “Rule 11 challenges are reviewed under

a harmless-error analysis.”    United States v. Crow, 164 F.3d 229,

233 (5th Cir. 1999).      “Under the harmless-error analysis, this

Court must determine (1) whether the sentencing court in fact

varied from the procedure required by Rule 11 and (2) if so, did

such variance affect the substantial rights of the defendant.”

United States v. Suarez, 155 F.3d 521, 524 (5th Cir. 1998).

     The district court adequately complied with Rule 11. Implicit

in the court’s advice that if he went to trial, the Government

would have to prove his guilt and that he “would not have to do

anything except to show up,” is the advice that Lopez could not be

compelled to incriminate himself.    See United States v. Bachynsky,

949 F.2d 722, 726 (5th Cir. 1991).     Accordingly, Lopez’s Rule 11

claim has no merit.

     JUDGMENT AFFIRMED.